Exhibit 10.4

OREXIGEN THERAPEUTICS, INC.

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

JUNE 16, 2016

Reference is made to the EMPLOYMENT AGREEMENT (the “Agreement”) dated
February 3, 2015 by and between OREXIGEN THERAPEUTICS, INC. (“Orexigen” or the
“Company”) with its principal place of business located at 3344 N. Torrey Pines
Ct., Suite 200, La Jolla, CA 92037 and JASON KEYES (“Executive”), and AMENDMENT
NO. 1 TO THE EMPLOYMENT AGREEMENT dated February 2, 2016 (the “First
Amendment”). All capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Agreement.

WHEREAS, the parties desire to supersede and replace in full the First
Amendment, and to amend certain terms of the Agreement in accordance with the
terms hereof (this “Second Amendment”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties hereto, intending to
be legally bound, agree to amend the Agreement as follows:

 

1.

Article II, Section 2.1 of the Agreement shall be amended and restated in its
entirety as follows:

Position and Duties. Subject to terms set forth herein, the Company agrees to
employ Executive on a full time basis in the position of Senior Vice President
and Chief Financial Officer and Executive hereby accepts such employment.
Executive shall perform such duties as are customarily associated with the
position of Senior Vice President and Chief Financial Officer, and such other
duties as are assigned to Executive by the Chief Executive Officer of the
Company. Subject to the terms of this Agreement, the Company may change
Executive’s duties, responsibilities, title, and reporting relationship at its
discretion. During the term of Executive’s employment with the Company,
Executive will devote Executive’s best efforts (except for vacation periods and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies or as otherwise set forth in this Agreement) to the
business of the Company.

 

2.

Article III, Section 3.1 of the Agreement shall be amended and restated in its
entirety as follows:

Base Salary. Executive shall receive for services to be rendered hereunder an
annual base salary of $300,000 (“Base Annual Salary”), less required deductions
and withholdings, payable on the regular payroll dates of the Company.



--------------------------------------------------------------------------------

3.

Article IV, Section 4.1 of the Agreement shall be amended and restated in its
entirety as follows:

Term Limitation for Severance and Change in Control Benefits. The term for the
Severance Benefits and Change in Control Benefits provided for in this Article
IV herein shall continue through March 31, 2019 (the “Expiration Date”). If this
Article IV is not amended or renewed by the Compensation Committee of the
Company’s Board prior to the Expiration Date, this Article IV (including
Executive’s right to receive the Severance Benefits and Change in Control
Benefits contained herein), shall terminate automatically on such Expiration
Date; provided, however, that if this Article IV terminates pursuant to this
Section 4.1, the remainder of this Agreement will remain in full force and
effect.

 

4.

Article IV, Section 4.2(b) of the Agreement shall be amended and restated in its
entirety as follows:

(b)     Health Insurance.

(i)     COBRA Premiums. Provided that Executive elects continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (together
with any state or local laws of similar effect, “COBRA”) within the time period
provided for under COBRA, the Company will pay the premiums necessary to
continue Executive’s group health insurance coverage in effect as of the
Termination Date (including coverage for Executive’s eligible dependents) (the
“COBRA Premiums”) for a maximum period of twelve (12) months following the
Termination Date (the “COBRA Premium Period”); provided, however, that no
premium payments will be made by the Company pursuant to this paragraph
following the effective date of Executive’s coverage by a health insurance plan
of a subsequent employer or such other date on which Executive (and Executive’s
dependents, as applicable) ceases to be eligible for COBRA coverage (including
cessation of non-core coverage, such as dental and vision coverage). Executive
agrees that Executive shall notify the Company in writing as soon as practical,
but no later than 15 days after Executive receives coverage under a health
insurance plan of a subsequent employer.

(ii)     Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), regardless of whether Executive or Executive’s eligible
dependents elect or are eligible for COBRA coverage, the Company instead shall
pay to Executive, as soon as administratively practicable, but in no case more
than five (5) business days following, the later of (A) the effective date of
the general release of claims executed by Executive and (B) the date on which
the Company so determines that it may no longer pay the COBRA Premiums without
incurring such financial costs or penalties, a fully taxable lump sum cash
payment equal to the applicable remaining unpaid COBRA Premiums for the COBRA
Premium Period (including the amount of COBRA Premiums for Executive’s eligible
dependents), less required tax withholdings and deductions (such amount, the
“Special Cash Payment”). Executive may, but is not obligated to, use such
Special Cash Payment toward the cost of COBRA premiums.



--------------------------------------------------------------------------------

5.

Article IV, Section 4.3(a) of the Agreement shall be amended and restated in its
entirety as follows:

Cash Severance. The Company shall make a single lump sum severance payment to
Executive in an amount equal to Executive’s Base Annual Salary in effect as of
the Termination Date plus an amount equal to Executive’s Annual Bonus target in
effect as of the Termination Date, less required tax withholdings and deductions
(the “Change in Control Payment”). The Change in Control Payment will be paid
within sixty (60) days after the Termination Date, but in no event later than
March 15 of the year following the year of termination.

 

6.

Article IV, Section 4.3(b) of the Agreement shall be amended and restated in its
entirety as follows:

(b)     Health Insurance.

(i)     CIC COBRA Premiums. Provided that Executive elects continued coverage
under the COBRA within the time period provided for under COBRA, the Company
will pay the premiums necessary to continue Executive’s group health insurance
coverage in effect as of the Termination Date (including coverage for
Executive’s eligible dependents) (the “CIC COBRA Premiums”) for a maximum period
of eighteen (18) months following the Termination Date (the “CIC COBRA Premium
Period”); provided, however, that no premium payments will be made by the
Company pursuant to this paragraph following the effective date of Executive’s
coverage by a health insurance plan of a subsequent employer or such other date
on which Executive (and Executive’s dependents, as applicable) ceases to be
eligible for COBRA coverage (including cessation of non-core coverage, such as
dental and vision coverage). Executive agrees that Executive shall notify the
Company in writing as soon as practical, but no later than 15 days after
Executive receives coverage under a health insurance plan of a subsequent
employer.

(ii)     Special Cash Payments in Lieu of CIC COBRA Premiums. Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that it cannot
pay the CIC COBRA Premiums without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), regardless of whether Executive or Executive’s
eligible dependents elect or are eligible for COBRA coverage, the Company
instead shall pay to Executive, as soon as administratively practicable, but in
no case more than five (5) business days following, the later of (A) the
effective date of the general release of claims executed by Executive and
(B) the date on which the Company so determines that it may no longer pay the
CIC COBRA Premiums without incurring such financial costs or penalties, a fully
taxable lump sum cash payment equal to the applicable remaining unpaid CIC COBRA
Premiums for the CIC COBRA Premium Period (including the amount of CIC COBRA
Premiums for Executive’s eligible dependents), less required tax withholdings
and deductions (such amount, the “Special CIC Cash Payment”). Executive may, but
is not obligated to, use such Special CIC Cash Payment toward the cost of COBRA
premiums.



--------------------------------------------------------------------------------

7.

Article IV, Section 4.3(c) of the Agreement shall be amended and restated in its
entirety as follows:

Equity Acceleration. After taking into account any additional acceleration of
vesting Executive may be entitled to receive under any other plan or agreement,
the Company shall cause all outstanding time-based equity awards then held by
Executive (including, without limitation, stock options, restricted stock awards
or similar awards, but excluding any restricted stock units that vest and/or are
earned, in whole or in part, based on the attainment of performance criteria
(“Performance RSUs”)) to become fully vested and, if applicable, exercisable
with respect to all the shares subject thereto effective immediately prior to
the Termination Date. In all other respects, such time-based equity awards shall
continue to be governed by the terms of the applicable award agreements and
equity incentive plan documents and any applicable agreements between the
Company and Executive. With respect to Executive’s Performance RSUs, such
Performance RSUs shall continue to be governed by the terms of the equity
incentive plan documents and Executive’s Performance RSU Award Agreements
pursuant to which they were granted.

 

8.

This Second Amendment supersedes and replaces in full the First Amendment. This
Second Amendment, along with the Agreement, represents the complete and entire
understanding between the parties regarding the subject matter hereof and
supersedes all prior negotiations, representations or agreements, either written
or oral, regarding this subject matter. The Agreement and this Second Amendment
cannot be modified or amended except in a writing signed by an appropriate
officer of the Company and Executive.

 

9.

This Second Amendment and the rights and obligations of the parties hereunder
shall be governed by the laws of the State of California, without regard to the
conflicts of law provisions thereof.

 

10.

This Second Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

 

11.

Except for the matters set forth in this Second Amendment, all other terms of
the Agreement shall remain unchanged and in full force and effect.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
as of the date set forth above.

 

OREXIGEN THERAPEUTICS, INC.

By: /s/ Michael A. Narachi                                

Name: Michael A. Narachi

Title: President and Chief Executive Officer

 

Accepted and agreed:

/s/ Jason Keyes

Jason Keyes